214 S.W.3d 491 (2006)
John Ervin PRESLEY, Appellant,
v.
Alicia McConnell-PRESLEY, Appellee.
No. 05-06-00104-CV.
Court of Appeals of Texas, Dallas.
November 8, 2006.
Rehearing Overruled February 22, 2007.
John Ervin Presley, Terrell, pro se.
Steven W. Brooks, Dallas, for Appellant.
*492 Mary Gayle Ramsey, Alicia McConnell, Terrell, for Appellee.
Before Justices MORRIS, WHITTINGTON, and RICHTER.

OPINION NUNC PRO TUNC
PER CURIAM.
John Ervin Presley appeals the trial court's final decree of divorce. The trial court signed a final decree of divorce in this case on August 24, 2005. Appellant filed a motion for new trial on September 16, 2005 and a notice of appeal on January 25, 2006. The Court has before it appellee Alicia McConnell-Presley's motion to dismiss which asserts appellant did not file a timely notice of appeal. Appellant did not respond to the motion. Because we agree with appellee, we dismiss this appeal for want of jurisdiction.
There is a docket sheet entry indicating a new trial was granted and the court requested that an amended divorce decree be submitted. However, no amended decree was ever signed by the trial court, and a docket entry does not constitute a final judgment. See In re Burlington Coat Factory Warehouse of McAllen, Inc., 167 S.W.3d 827, 831 (Tex. 2005) (orig.proceeding). Thus, the August 24, 2005 final decree of divorce is the final judgment in the case. Because the January 25, 2006 notice of appeal is not timely as to the August 24, 2005 final judgment, this Court does not have jurisdiction over the appeal. TEX.R.APP. P. 26.1.
We dismiss this appeal for want of jurisdiction.